ORDER

PER CURIAM.
Defendant, Marvin McGhee, appeals from the judgment entered after a bench trial on his conviction of one count of statutory sodomy in the first degree, in violation of Section 566.062 RSMo (1994), on which he was sentenced to a term of eighteen years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).